PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



OBLON, MCCLELLAND, MAIER & NEUSTADT, L.L.P.1940 DUKE STREETALEXANDRIA VA VIRGINIA 22314


In re Application of Kaji et al.
Appl. No.: 16/027,938
Filed: July 05, 2018
Attorney Docket No: 514838US
For: SEMICONDUCTOR LASER DEVICE, CHIP ON SUBMOUNT, AND SEMICONDUCTOR LASER MODULE 


:::::





DECISION ON PETITION
UNDER 37 C.F.R. § 1.181


This is in response to the Petition under 37 C.F.R. § 1.181, filed on August 13, 2021, requesting the consideration of the Information Disclosure Statement filed on July 13, 2021.

The petition is DISMISSED-AS-MOOT.

The aforementioned Information Disclosure Statement (IDS) was considered by the examiner and copies of the initialed IDS attached to the Corrected Notice of Allowability mailed on September 15, 2021.  Accordingly, the relief requested is now moot. 

Any questions regarding this decision should be directed to Thomas Hollweg, Supervisory Patent Examiner, at 571-270-1739.


/Gregory J Toatley Jr/___________________________________
Gregory J. Toatley, Jr.
Acting Director Technology Center 2800
Optics